EXHIBIT 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE Amex: SA February 8, 2012 2011 Drilling Upgrades and Grows Resources at Seabridge Gold’s KSM Project Measured and Indicated Resources Now Total 49.0 Million Ounces of Gold, 12.7 Billion Pounds of Copper, 261 Million Ounces of Silver and 304 Million Pounds of Molybdenum Toronto, Canada… Seabridge Gold announced today that a successful 2011 drill campaign at its 100%-owned KSM project has increased estimated measured and indicated gold resources by 3.7 million ounces and added another 0.5 million ounces in the inferred category. The updated, independent NI 43-101 compliant resource estimate, prepared by Resource Modeling Inc. (“RMI”) of Stites, Idaho, will now be incorporated into a new Preliminary Feasibility Study (“PFS”) on KSM scheduled for completion in April, 2012. The updated resource estimate, effective as of February 6, 2012, is as follows: KSM Mineral Resources at 0.50 g/t Gold Equivalent Cutoff-Grade Measured Resources Zone Tonnes (000) Gold (g/t) Gold (000 of ounces) Cu (%) Copper (millions of lbs) Silver (g/t) Silver(000 of ounces) Moly (ppm) Moly (millions of lbs) Mitchell 56 Total 56 Indicated Resources Zone Tonnes (000) Gold (g/t) Gold (000 of ounces) Cu (%) Copper (millions of lbs) Silver (g/t) Silver(000 of ounces) Moly (ppm) Moly (millions of lbs) Mitchell 59 Sulphurets 49 Kerr n/a n/a Iron Cap 47 Total 54 Measured Plus Indicated Resources Zone Tonnes (000) Gold (g/t) Gold (000 of ounces) Cu (%) Copper (millions of lbs) Silver (g/t) Silver(000 of ounces) Moly (ppm) Moly (millions of lbs) Mitchell 58 Sulphurets 49 Kerr n/a n/a Iron Cap 47 Total 55 Inferred Resources Zone Tonnes (000) Gold (g/t) Gold (000 of ounces) Cu (%) Copper (millions of lbs) Silver (g/t) Silver(000 of ounces) Moly (ppm) Moly (millions of lbs) Mitchell 51 Sulphurets 30 Kerr n/a n/a Iron Cap 60 Total 50 Seabridge Gold President and CEO Rudi Fronk noted that the objective of the 2011 KSM drill program was to upgrade inferred resources contained within the Sulphurets, Kerr and Mitchell open pits defined in the 2011 PFS. “Successfully upgrading 3.7 million ounces of gold resources to measured and indicated means that proven and probable reserves are likely to climb from last year’s estimate of 38.5 million ounces of gold and 10.0 billion pounds of copper when the updated PFS is completed this April. We also expect improved economics from the conversion of in pit inferred resources and unclassified material to measured and indicated, as these were previously modeled as waste.” RMI’s updated resource model incorporates 2011 drill results from the Sulphurets, Kerr and Mitchell deposits. Gold and copper grades were estimated using inverse distance weighting methods within geologically constrained gold and copper grade domains constructed for the Mitchell, Sulphurets, Kerr and Iron Cap zones. The grade models were validated visually and by comparisons with nearest neighbor models. The estimated block grades were classified into measured, indicated and inferred mineral resource categories based on mineralized continuity that was determined both visually and statistically (i.e. variogram ranges and gold equivalent indicator probability models) together with proximity to drilling data.
